Citation Nr: 1104874	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-02 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to VA outpatient dental treatment as the result of 
service-connected dental trauma of teeth numbered 2, 7 and 8.  


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
July 1976 to July 1980, and from November 1986 to September 1987.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a November 2007 rating decision of the Reno, Nevada, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue developed and certified for appellate consideration was 
entitlement to service connection for dental trauma.  Review of 
the record shows that service connection was granted for dental 
trauma of teeth numbered 2, 7, and 8, and that the Veteran was 
actually seeking VA outpatient dental treatment.  The Board has, 
therefore, revised the issue to reflect the Veteran's claim.  

The  matter of payment or reimbursement of dental expenses 
has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ); 
therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

Service connection is currently in effect for dental trauma of 
teeth numbered 2, 7 and 8.  


CONCLUSION OF LAW

Eligibility for unlimited VA outpatient dental treatment for 
teeth numbered 2, 7, and 8 is warranted.  38 C.F.R. §§ 3.381(b), 
17.161(c) (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Inasmuch as the benefit sought is 
being granted, there is no reason to further discuss VA's duties 
to notify and assist the Veteran.  

Entitlement to VA Outpatient Dental Treatment

The Veteran is seeking VA outpatient dental treatment, 
specifically the replacement of a bridge between teeth numbered 6 
and 9.  The Veteran has stated that he sought treatment for 
implants to replace this bridge, and has had some private dental 
work performed toward the implantation replacement of these 
teeth.  

The record shows that by rating decision dated in October 1993 
service connection was granted for dental trauma of teeth 
numbered 2, 7, and 8.  A September 2007 VA dental examination 
shows that the Veteran has a fixed bridge from tooth numbered 6 
through 9.  

As to each noncompensable service-connected dental condition, a 
determination will be made as to whether it was due to combat 
wounds or other service trauma.  38 C.F.R. § 3.381(b).  The 
significance of finding a dental condition is due to service 
trauma is that a veteran will be eligible for VA outpatient 
dental treatment, without being subject to the usual restrictions 
of a timely application and one-time treatment.  38 C.F.R. § 
17.161(c).



Service connection has been granted for dental trauma of teeth 
numbered 2, 7, and 8.  Clearly VA outpatient treatment for these 
teeth on an unlimited basis is warranted.  The appeal for such 
treatment is therefore allowed.  


ORDER

Unlimited VA outpatient dental treatment for dental trauma of 
teeth numbered 2, 7, and 8 is granted.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


